Citation Nr: 1755293	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-34 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to an initial disability rating in excess of 30 percent prior to April 22, 2010 and in excess of 50 percent thereafter for depressive disorder.  

3.  Entitlement to a disability rating in excess of 30 percent for cervical spine degenerative disc disease.  

4.  Entitlement to a disability rating in excess of 20 percent prior to November 7, 2013 and in excess of 40 percent thereafter for lumbar spine degenerative disc disease.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION


The Veteran served on active duty from April 1956 to September 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge of the Board (video conference hearing) in February 2015.  A transcript of that hearing has been associated with the claims file.  

A July 2015 Board decision, in part, denied entitlement to a disability rating in excess of 30 percent for cervical spine degenerative disc disease and granted an increased rating for lumbar spine degenerative disc disease.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a January 2017 Order, the Court vacated and remanded the issues of entitlement to a disability rating in excess of 30 percent for cervical spine degenerative disc disease and entitlement to a disability rating in excess of 20 percent prior to November 7, 2013 and in excess of 40 percent thereafter for lumbar spine degenerative disc disease the Board pursuant to the terms of a Joint Motion for Remand or pursuant to a January Memorandum Decision.

In January 2017, the Board denied entitlement to an increased rating for bilateral inguinal hernias and remanded the issues of entitlement to service connection for a right knee disability, an increased initial disability rating for depressive disorder and a TDIU.  


FINDING OF FACT

On November 13, 2017 the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Phoenix, Arizona that the appellant died in October 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.




S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


